Citation Nr: 1202472	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-24 175	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas





THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right foot injury.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1999 to February 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for residuals of a right foot injury, rated 10 percent, effective November 4, 2008.  This case was previously before the Board in July 2011 when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the Board regrets further delay, as the record quite clearly reflects that the Veteran has reported receiving private treatment for his right foot disability, and as any records of such treatment would be pertinent evidence in the matter at hand, they must be secured, if available.  See 38 C.F.R. § 3.159(c)(1).  Hence, remand is required to attempt to secure these records for a complete picture of the disability at issue.  

As was noted in the July 2011 remand, the Veteran indicated in his June 2010 VA Form 9 (Substantive Appeal) that he has received treatment for his right foot disability from Scott and White Hospital (in April 2010, during the pendency of this claim).  The July 2011 remand requested that the RO ask the Veteran to identify all providers of treatment he has received for his right foot since November 2008, and to provide any releases necessary for VA to obtain records of all such private treatment, specifically including records from Scott and White Hospital.  

By letter in July 2011, the AMC asked the Veteran to identify all providers of treatment he had received for his right foot disability since November 2008, and to provide any authorizations necessary for VA to obtain records of all such private treatment.  He did not respond, and an August 2011 supplemental statement of the case (SSOC) readjudicated the claim.  

Review of the July 2011 AMC notice letter and the August 2011 SSOC reveals that they were addressed to the Veteran at his address of record.  While the notice letter and the SSOC were not returned as undelivered, it is unclear if the Veteran received them as the address listed is slightly different from the address provided by the Veteran in his Substantive Appeal and that listed on the Board's remand (i.e., 209 Sorrell Dr. versus 209-A Sorrell Dr.).  

A governing regulation provides; " . . where evidence requested in connection [with a claim for VA benefits (to include identifying information and releases)] is not furnished within 1 year after the date of request, the claim will [emphasis added] be considered abandoned [and that the appeal in the matter would be dismissed].  38 C.F.R. § 3.158(a).  The Board notes that the language of 38 C.F.R. § 3.158(a) (i.e., "will be considered abandoned") clearly indicates that disposition under the regulation is mandatory, not discretionary.]  

A review of the July 2011 AMC letter to the Veteran shows that he was not advised of the consequences of a failure to cooperate with development for pertinent evidence (i.e., that if he does not respond with the identifying information and releases, his claim will be considered abandoned, and his appeal in the matter will be dismissed).  Accordingly, another attempt to secure his cooperation in this matter is necessary.   

The case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the provider(s) of all postservice treatment or evaluation he has received for his service-connected right foot disability since November 2008, and to provide any releases necessary for VA to secure private records of such treatment or evaluation, to specifically include records from Scott and White Hospital.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.  

The Veteran should be reminded of the provisions of 38 C.F.R. § 3.158(a), and that ultimately it is his responsibility to ensure that private treatment records are received if the RO is unable to obtain them.  

2. The RO should then readjudicate the claim, to include consideration of the possibility of "staged" ratings, if indicated by facts found.  [If the Veteran fails to respond (within the one year period he is to be afforded to do so) to the request for information and releases, or provides any incomplete response, the RO must apply 38 C.F.R. § 3.158(a).]  If the claim remains denied (or is dismissed as abandoned), the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

